Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-14 allowed.

The following is an examiner’s statement of reasons for allowance:

None of the cited prior art of record appear to teach or suggest:
A memory access device, comprising:
a memory configured to store management information that associates a first management unit of a first memory device with a second management unit of a second memory device, wherein
the manaqement information is stored with a parallel accessible data size of the first memory device and a parallel accessible data size of the second memory device,
the manaqement information stored with the parallel accessible data size of the first memory device is in the first manaqement unit,
the manaqement information stored with the parallel accessible data size of the second memory device is in the second manaqement unit,
the first memory device includes a first plurality of parallel accessible memories and the second memory device includes a second plurality of parallel accessible memories,
the parallel accessible data size of the second memory device is smaller than the parallel accessible data size of the first memory device, and
an access speed of the second memory device is faster than an access speed of the first memory device; and
a processor configured to access at least one of the first memory device or the second memory device based on the management information.

The cited prior art of record teaches various relevant details of semiconductor memory devices.
	Malina discloses performance reasons for employing memory devices having a different access size [0022-0025]; [0033-0035]; and mapping addresses of the NVRAM to address of SCM. Malina is silent to the parallel-accessible nature of the data transfer units employed by semiconductor memories.
	Jadon discloses semiconductor memory device construction, where a memory device comprises a plurality of parallel-accessible memories, and where the physical page size is the same, but the data access size varies with the number of parallel dies in the device, evidenced by the increases in bandwidth when more channels and dies are available to a particular block device (e.g., BD4 [Fig. 3A-B]; [C25, L21-30]). Jadon further discloses a table which stores topological information (e.g., ASL LUT [Fig. 3A]) which could be used to determine a parallel accessible data size, but does not actually store such a size, and further does not store the size together with the management information.

	However, none of the cited prior art of record specifically teach or suggest the combination of the above features.
At best, the prior art indicates that it is beneficial to provide support for multiple different data sizes in one or more memory devices. By matching logical data sizes used by a host with data sizes in the storage device, overhead is reduced and storage efficiency is improved. Dies and planes in separate channels may be accessible in parallel and grouped for accommodating I/O.

	Accordingly, claim 1 is allowed.
Claims 3-14 incorporate the subject matter of claim 1 and are considered similarly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HEWY H LI/Examiner, Art Unit 2136               

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136